          Case 1:13-cr-00362-AWI-BAM Document 574 Filed 01/06/21 Page 1 of 1

 1 McGREGOR W. SCOTT
   United States Attorney
 2 GRANT B. RABENN
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff/Respondent
   United States of America
 7

 8                              IN THE UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                         CASE NO. 1:13-CR-00362-AWI-BAM
12                             Plaintiff/Respondent,   ORDER GRANTING
                                                       EXTENSION OF TIME
13                        v.
14   GAYLENE BOLANOS,
15                             Defendant/Movant.
16

17

18         On January 6, 2021, Respondent requested a 13-day extension of time to file its response or

19 opposition to Defendant Bolanos’ pro se Renewed Motion for Compassionate Release.

20         IT IS HEREBY ORDERED, that Respondent’s request for a 13-day extension is granted. The

21 response is now due January 19, 2021.

22
     IT IS SO ORDERED.
23

24 Dated: January 6, 2021
                                                SENIOR DISTRICT JUDGE
25

26
27

28


      ORDER
30
